Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Flannigan on 3/17/2021.

The application has been amended as follows: 


Claim 20 is amended:
A multilayer wearable eyepiece, comprising: 
a substrate; and
a first waveguide on a side of the substrate, the first waveguide comprising:
a functional pattern, wherein the functional pattern comprises first features of a first size range at first locations; 
wherein the first features comprise first diffraction gratings configured to project light of a first wavelength range and to focus a virtual image at a first depth plane,  region;

an auxiliary pattern surrounding the functional pattern, the auxiliary pattern comprising:
additional first features of the first size range, wherein the additional first features comprise anti-reflective features; and
second features of a second size range respectively at second locations spaced laterally apart from the first locations on the side of the substrate, the second size range being at least an order of magnitude greater in size than the first size range; and
a second waveguide attached to the first waveguide along the second features to define a gap of the second size range between the first waveguide and the second waveguide, the second waveguide comprising second diffraction gratings configured to project light of a second wavelength range and to focus the virtual image at a second depth plane, wherein the second diffraction gratings comprise a second incoupling grating and form a second orthogonal pupil expander region and a second exit pupil expander region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Similar waveguide stacks are known in the art (See, for example, TeKolste et al., US 2016/0116739), including forming such patterning by etching (See Wall et al., US 
Further, as noted above, antireflection coatings are known in similar waveguides, and antireflective structures are known alternatives to coatings (See Taguchi et al., US 2007/0159698, page 1, paragraph [0006]-[0007]).  However, there is no motivation to form such structures directly into the waveguide surrounding the functional pattern.  Thus, the specific patterning having a the specific incoupling gratings in a functional pattern surrounded by a pattern of anti-reflective features and spaced from features an order of magnitude larger to space waveguides formed for a wearable eye piece with is considered inventive over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746